Dismissed and Memorandum Opinion filed May 20, 2004








Dismissed and Memorandum Opinion filed May 20, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00160-CV
____________
 
ROBERT G.
WILEY, M.D., Appellant
 
V.
 
PHYSICIANS
RESOURCE GROUP, Appellee
 

 
On Appeal from the
281st District Court
Harris County, Texas
Trial Court Cause
No. 03-33388
 

 
M E M O R A N D U M   O P I N I O N
This is a restricted appeal from a default judgment signed
September 29, 2003.  On March 25, 2004,
this court ordered the parties to mediation. 
On May 17, 2004, the parties filed an agreed motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 20, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.